Peters, J.
This purports to be an action against the defendant and a new house and lot.
The plaintiff is entitled to judgment against the defendant. But we have no power to render any judgment against the house and lot. There can be no in rem judgment in a proceeding like this. It will depend upon facts to be shown in other proceedings, whether the attachment of the real estate can be made available to the plaintiff or not. It is only where a notice to the general owners of property attached, is required by law to be given, that an effectual judgment directly against such property can be obtained. That requirement exists only in the case of an attachment of logs and vessels, but not when buildings are attached. The owner of the house and lot is not a party to this suit; nor is there any authority conferred upon this court to make her a party. We have therefore, no power to consider and settle her rights in this action. The writ is appropriate to enforce a lien, as far as this proceeding goes. See R. S., c. 91, § 36; Sheridan v. Ireland, 61 Maine, 486; Parks v. Crockett, id., 489.
We see no reason why the plaintiff should not recover the amount of his claim, less one dollar and twenty-six cents, which he inadvertently omitted to give a credit for.
Defendant defaulted for $38.74, with interest from date of writ.
Appleton, C. J., Cutting, Walton, Barrows and Daneorth, JJ., concurred.